Title: To Thomas Jefferson from Benjamin Henry Latrobe, 6 July 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington, July 6th. 1808
                  
                  The stone for the Steps of the President’s house is, in part arrived, & I am in hopes that the remainder will come up this week. It is now to be decided where it shall be wrought.
                  
                      GRAPHIC IN MANUSCRIPT
                     If it could be prepared immediately on the spot marked  ⊙ not less than 250 Dollars would be saved out of the expence of hauling & time which would be necessary if wrought out of the enclosure:—and I suppose a fortnight in time;—besides the advantage of avoiding the risk of losing some of the stones by injury in removal. As You will be absent a very considerable part of the time while it is in hand the annoyance will be inconsiderable.—I beg to submit this to your consideration.
                  I have been confined to my bed & room from the 26th. June to the 4th. July, & propose to go to Phila. as much for the benefit of my health as on business. Mr Lenthall waits upon you for your determination on the question submitted.—
                  Believing the Cistern & every thing relating to the Watercloset to be in perfect order I have not again sent the plumber to the house. If there is a deficiency, it shall be immediately removed. 
                  With the highest respect I am Yours faithfully
                  
                     B Henry Latrobe.
                  
               